March 12, 2010


Mr. Richard Clark Harrist
Cooper & Scully, PC.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Jeffrey C. Anderson
Law Offices of Jeffrey C. Anderson
9601 McAllister Frwy, Suite 1250
San Antonio, TX 78216

RE:   Case Number:  07-0787
      Court of Appeals Number:  04-06-00185-CV
      Trial Court Number:  2005-CI-07853

Style:      SPECTRUM HEALTHCARE RESOURCES, INC., AND MICHAEL SIMS
      v.
      JANICE MCDANIEL AND PATRICK MCDANIEL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |